     Case 2:12-cv-02334-TLN-DB Document 105-2 Filed 01/02/20 Page 1 of 1


 1

 2

 3                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 4

 5
     United States of America,                         No. 2:12-CV-02334-TLN-DB
 6
                       Plaintiff,                      [PROPOSED] ORDER ON PARTIES’
 7                                                     REQUEST TO REOPEN FACT
            v.                                         DISCOVERY
 8
     L. Richard Shearer; Diane Shearer; Stanley
 9   Swenson as Trustee of the Hotlum Trust,
10   Berryvale Trust, and Regency Trust; et al.;

11                     Defendants.

12

13          Plaintiff the United States of America and Defendants L. Richard Shearer (“Dr. Shearer”),

14   Diane Shearer, and Stanley Swenson, as Trustee of the Hotlum, Berryvale, and Regency Trusts

15   (collectively, “Parties”), by and through their undersigned counsel, have requested to reopen fact

16   discovery in this matter. (ECF No. 105.) In consideration of the Parties’ request and for good

17   cause shown, IT IS HEREBY ORDERED that fact discovery in this matter is open from January

18   15, 2020, through June 15, 2020.

19          IT IS SO ORDERED.

20          Dated:                                 ____________________
                                                   TROY L. NUNLEY
21                                                 United States District Court Judge
22

23

24

25

26

27

28


     Proposed Order                                1
